Martin, J.,

delivered the opinion of the court.
This is an action on a note of hand, to which the defendant pleaded the general issue. This plea admitted the signature of the maker of the note, and there was a verdict and judgment for the plaintiffs.
The defendant appealed. No counsel appeared in this court on the part of the appellant. The plaintiffs pray the affirmance of the judgment with damages, as for a frivolous appeal.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affjrmed, with costs, and ten per cent, damages.